               Case 5:18-cv-03923-JFL Document 18 Filed 03/19/19 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF PENNSYLVANIA

MALIBU MEDIA, LLC,                                   :       CIVIL ACTION
                Plaintiff,                           :
                                                     :
               v.                                    :       5:18-cv-3923
                                                     :
ERIC MUSHOCK,                                        :
                       Defendant.                    :


                                                ORDER


       AND NOW, this 19th day of March, 2019, it having been reported that the parties have settled the

above-captioned action, pursuant to Rule 41.1(b) of the Local Rules of Civil Procedure of this Court, it is

hereby ORDERED that this action is DISMISSED WITH PREJUDICE, pursuant to agreement of

counsel, without costs. Pursuant to Rule 41.1(b), the Court will retain jurisdiction for ninety (90) days

from the above date, for the purpose of enforcing the agreement.



                                                     KATE BARKMAN, Clerk of Court



                                                     By:/s/ Diane J. Abeles__________________
                                                        Diane J. Abeles, Civil Deputy Clerk
                                                        The Honorable Joseph F. Leeson, Jr.
                                                        Diane_J_Abeles@paed.uscourts.gov
